Powell, J.
1. While a conviction of the offense of shooting at another is not legal where the evidence as a whole .shows that the defendant deliberately shot the prosecutor, either maliciously or else justifiably, yet this is riot true where, under any phase of the evidence, a shooting unlawful but not malicious can be inferred.
'2. Where, under the defendant’s statement taken as a whole, the shooting was justifiable, but where, discarding it in part and taking it in part, the shooting was not justifiable and yet not malicious, the jury were authorized to find him guilty of shooting at another.
■3. A part of the defendant’s statement rendered a conviction of the offense of shooting at another lawful, under the rule in the case of Hill v. State, 64 Ga. 454. Judgment affirmed.